  Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 1 of 11
       #

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT COU % ED BY                                                    D.C.
                                                           forthe
                                              SouthernDistrictofFlorida                                Ak0 28 2219
                U nited StatesofAmerica                                                             ANGEL
                                                                                                    cuEaxuAsE.ol
                                                                                                              NOBLE
                                                                                                               s'r. cm
                            V.                                                                      s.D.oF/LA.-w.RB.
                                                                    CaseN o. 19-8362-8ER

                  ANTHO NY BENYARD



                                               CRIM INAL COM PLAINT

           1,thecomplainantin thiscase,statethatthefollowing istrue tothebestofmy knowledge and belief.
Onoraboutthedatets)of                  Auqust27,2018         inthecountyof                     Palm Beach            inthe
   Southern    Districtof               Florida      ,thedefendantts)violated:
          CodeSection                                                 OffenseDescri
                                                                                  ption
Title 21,United StatesCode,               Possession w i
                                                       th intentto distribute a controlled substance,nam ely a m ixture
Section841(a)(1).                         orsubstance containing a detectable am ountoffentanyl.




           Thiscrim inalcomplaintisbased on these facts:
SeeAttached Affidavit.




           W Continuedontheattachedsheet.



                                                                                      Charles Ceram i DEA
                                                                                       Printed nameandtitle

Sworn to beforem eand signed in my presence.


Elate:r-
       /zy/z,                                                                            Judge'ssignature

City and state:                  W estPalm Beach,FL                     BRUCE EU-NQJ
                                                                                  --NHART,U.S.MagistrateJudge
                                                                                       Printed ryc= eand title
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 11



                                          A FFID AV IT

        1, Charles Ceram i, a Task Force Officer w ith the U nited States Drug Enforcem ent

 Administration (DEA),United StatesDepartmentofJustice,having been dulysworn,do hereby
 depose and state as follow s:

                             BA CK G R O U N D O F TH E A FFIAN T

               lam adeputizedTaskForceOfticer(TFO)withtheDEA andhavebeensinceM ay
 of 2017.A s such,1 am a ûclaw enforcem entofficer''ofthe U nited States w ithin the m eaning of

 Title 18,United StatesCode,Section 251047),thatis,an ofticerofthe United Stateswho is
 em powered by 1aw to conductinvestigationsof,and to m ake arrestsfor,offensesenum erated in

 Title l8,United StatesCode,Section251641).lhavereceivedtrainingonthesubjectofnarcotics
 trafficking and m oney laundering from the DEA and have been personally involved in

 investigations concerning the possession, m anufacture, distribution, transportation and

 im portation of controlled substances,as w ellas,m ethods used to finance drug transactions and

 launderdrug proceeds.

                Prior to m y assignm ent w ith the D EA , and since M arch 2009, l have been

 employed aspoliceofticerwith theBocaRatonPolice ServicesDepartmentIBRPDI. Overthe
 course of m y career, 1 have served in the roles of road patrol, tactical patrol officer,and as a

 detective w ith the V ice, Intelligence, and N arcotics U nit. I have conducted num erous

 investigations into the possession,sale, delivery,and trafticking of illegal narcotics and other

 controlled substances.l have acted in an undercover capacity to purchase narcotics from street-

 leveldealers,conducted physicaland w ire surveillance and executed num erous arrestand search

 w arrants.

                                 PURPOSE OF TH JS AFFIDAVIT
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 11



                The information in thisaftidavitisbased on my own personalknowledge,aswell

  as, infonuation im parted to m e from other law enforcem ent officers and agents. The lim ited

 purpose of this aftidavit is to establish thatprobable cause exists for the arrest of Anthony

  CorneliusBEN YA RD for having com m itted the crim inaloffense of D istribution of a Controlled

  Substanee,nam ely a m ixture orsubstance containing a deted able am ountoffentanyl,in violation

 ofTitle21,United StatesCode,Sedion 841(a)(1).Accordingly,thisaftidavitdoesnotsetforth
 every factthatis know n to m e,or other officers,regarding Anthony Cornelius BEN Y A RD ,but

 only those necessary to establish probable cause forhisarrest.

                         BA CK G R O U N D O F TH E IN V E STIG A TIO N

                In oraboutJuly of2019,agentsfrom the DEA and thePalm B each County Sheriff s

 Office(PBSO)initiated an investigationintothedrugtraftickingactivitiesofAnthonyConzelius
 BENYARD (BENYARD).Agents received infonnation from a DEA Contidential Source,
 hereinafterreferred to asCS,abouta drug dealerselling largeamountsofheroin within theW est

 Palm Beach area.TheCS reportedthedrugdealerwasutilizingthetelephonenumber(561)567-
 3761 to facilitate drug transactions. The        described the dnzg dealer as a black m ale,

 approxim ately 40 years of age,m edium build w ith gold teeth.A gents w ere able to identity this

 individual as BEN Y AR D . This w as later confirm ed by the CS after being shown m ultiple

 photographs of BEN Y A RD from the Florida driver's license database and a Facebook account

 underthe handle ''A nthony Benyard.''

                On July 18th,2019,A gents conducted an operation w herein the C S conducted a

 controlled purchase ofheroin from BEN Y ARD . On this date,and in the presence of A gents,the

 CS placed a controlled phone callto the telephone number (561)567-3761 and spoke with
 BENYARD.Duringtheconversation,theCS requestedto purchase$200 worth ofheroin and was
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 4 of 11



  toldby BEN YARD hewould supplytheheroin.TheCS wasinstructed to placeafollow up phone

 callonce in the area oflnterstate 95 and Palm Beach LakesBoulevard,W estPalm Beach, Florida.

 Agents then provided the CS with $200 of prerecorded U.S. currency, which was derived
 investigative funds. A gents also searched the C S and did not find any m oney, contraband,

 controlled substances,orw eapons on his/herperson.

        6.     Atapproxim ately 4:30 PM ,Agentsaudibly listened asthe CS placed a phone call

 to BEN Y A RD as he/she anived in the area of lnterstate 95 and Palm Beach Lakes Boulevard.

 During this conversation the CS was instructed to m eetatthe V alero G as Station located at 1250

 Palm Beach Lakes Boulevard,W estPalm Beach,FL.A tapproxim ately 4:40 PM ,the CS arrived

 at the station.A t approxim ately 4:42 PM ,a silver D odge M agnum ,bearing tem porary license

 CLE7816,arrived atthe V alero G asStation and parked diredly nextto the CS.Atthistim e,A gents

 observed the CS enterthe frontpassenger seatofthe M agnum .M om ents later,the CS exited and

 drove aw ay from the m eeting location.

               Surveillance w asm aintained on the D odge M agnum as itrelocated to the parking

 lot of Sklliz A rcade located at 1252 Palm Beach Lakes Boulevard,W est Palm Beach,Florida.

 A gents then view ed BEN Y AR D exitthe frontdriver's seatofthe M agnum .BEN Y A RD w as the

 sole occupantofthe vehicle.Surveillance w asthen tenninated.

        8.     Follow ing the narcoticstransaction,the CS w as follow ed by A gents.Im m ediately

 upon m eeting w ith the CS,the C S provided A gents with a clear bag containing a brow n grainy

 substance which appeared to be heroin.The CS advised thatBEN YA RD w as in factdriving the

 silverD odgeM agnum ,w asthe sole occupantand sold him /herthe suspected heroin.A gents again

 searched the CS and did nottind any m oney,contraband,controlled substances,or w eapons on
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 5 of 11



 his/herperson. Agents weighed the suspected heroin which yielded 3.5 grams. The suspected

 heroin wasprocessed and subm itted into PBSO dl'ug evidenceperPBSO'Spolicy and procedure.

               On August 2, 2019,A gents conducted an operation wherein the CS and an

 UndercoverA gent,hereinafterreferred to as U C,eonducted a controlled purchase of heroin from

 BEN YA RD . On thisdate,atapproxim ately l:35 P.M .,A gentsm etw ith the CS.A gents searehed

 the CS for contraband and m oney w ith none being found.A gents then dired ed the CS to call

 BENYARD viatelephonenumber(561)567-3761toinfonnhim thattheCSwasreadytopurchase
 one ounce ofheroin.D uring this conversation,BEN Y AR D agreed and told the C S he was busy

 but would available to meet at 2:00 p.m .ln response,the UC was provided with $2,200 in
 investigative funds.

        10.    A tapproxim ately 2:20 P.M .,the C S received a telephone call from BEN YA RD .

 BEN Y ARD instructed the CS to m eethim atBudgetRentallocated at2005 Belvedere Road,W est

 Palm Beach,Florida.The U C then drove the CS to the BudgetR ental.

        11.    A tapproxim ately 2:27 P.M .,the CS called BEN YA RD to advise the U C and CS

 w ere in the area ofthe BudgetRental.BEN YA RD then told the CS to m eethim atthe W aw a store

 located at 1520 Belvedere Road, W est Palm Beach, Florida. Several m inutes later, A gents

 observed BEN Y AR D standing next to a silver Chevrolet Tahoe, bearing Florida license plate

 A VA V 84,parked nextto a fuelpum p atthe W aw a station.

        12.    A tapproxim ately 2:41 p.m .,the U C and C S arrived atthe W aw a station.A gents

 obselwed the CS m etw ith BEN YA RD .The CS and BEN Y A RD rem ained outside the Chevrolet

 Tahoe in view ofA gents.Severalm inutes laterthe C S w alked aw ay and the UC approached and

 m et w ith BEN Y ARD inside of the silver Chevrolet. A fter several m inutes the U C exited
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 6 of 11



  BENYARD'S vehicle and returned to the UC vehicle.The UC and CS then departed the area.

 A gentsthen observed BEN YA R D leave the W aw a.Surveillance w as latertenninated.

               Aflerthe operation,theUC advisedwhileinsidetheTahoe,BEN YARD provided

 the UC with suspected heroin.In exchange,the UC provided BEN YARD with $2,200.00 in
 investigative funds.The vehicle w as also oceupied by an additionalunknow n blac,
                                                                                 k m ale. A gent

 then w eighed the suspected heroin which yielded 28.8 gram s.A gents tield tested the substalw e

 which yielded a positive resultforheroin.Agents then subm itted the suspected heroin into PBSO

 evidence per PBSO policy and procedure. Telephone calls m ade by the C S were m ade in the

 presence ofagents and w ere digitally recorded.These recording w ere placed into PBSO evidence.

 The U C w as also equipped w ith a eovertaudio/video reeording device.The U C dow nloaded the

 recordingsfrom thisdevice and submitted them into PBSO evidence.

        14.    On August 9,2019,A gents conducted an operation wherein the U C,conducted a

 controlled purchase of heroin from BEN Y A RD . O n this date,atapproxim ately 12:04 p.m .,the

 UC received atelephonecallfrom BENYARD from phonenumber(561)567-3761.Duringthe
 conversation,theUC toldBENYARD he/she(UC)waslookingtopurchaseheroinfor$2,200.00.
 D uring a subsequentconversation,BEN Y A RD instructed the U C to m eetatFam ily D ollarlocated

 at4935 Southern Boulevard,W estPalm B each,Florida.

        15.    A t approxim ately 1:50 p.m ., A gents observed the U C m ake contact w ith

 BEN Y ARD w ho w as in a silver Lincoln SU V bearing Florida tag LCZV O4.A gents observed the

 U C enter BEN Y ARD 'S vehicle through the frontpassenger door.A fter severalm inutes,A gents

 observed the U C exitBEN Y A RD 'Svehicle,return to the UC vehicle and departed thisarea.
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 7 of 11



        16.    A fterthe operation,the U C advised while insidethe vehicle,BEN YA RD provided

 the UC with suspected heroin.ln exchange,the UC provided BENYARD with $2,200.00 in
 investigative funds.The U C advised BEN Y ARD w asthe sole occupantofthe vehicle.

               Agents field tested the suspected heroin follow ing the transaction which yielded a

 positiveresult.Agentsalsoweighedthesuspededheroin which yielded approxim ately29.6 gram s.

 Agentssubmitted the suspected heroin into PBSO evidenceperPBSO policy and procedures.A1l

 telephone calls and textm essages m ade by the U C w ere digitally recorded and were placed into

 evidence per PB SO policy and procedures.The U C w as also equipped w ith a covertaudio/video

 recording device.The U C dow nloaded the recordings from this device and subm itted them into

 PBSO evidence.

        18.    O n August 27, 2019, A gents conducted an operation w herein BEN Y A RD was

 taken into custody for active State ofFlorida w arrants forFleeing and Eluding Law Enforcem ent

 and probable cause for the above drug trafficking offences.Beginning at approxim ately 09:30

 a.m .,A gents w ere able to locate BEN YA RD in the address of 985 M anor D rive,Palm Springs,

 Florida.A gents w ere able to view BEN YA RD w earing a red shirtand red baseballhat.A short

 tim e later,A gentsobselw ed BEN Y ARD enterthe driver's seatofthe silverD odge M agnum .Tw o

 (2)othermalesalsoenteredthepassengercompartmentasthevehicledepartedtheresidence.
        19.    A gents then conducted surveillance on the D odge M agnum . D uring the

 sulweillance, A gents obselwed the vehicle travel to locations w here other individuals w ould

 approach the vehicle.These individualw ould m eet with the occupants ofthe M agnum and then

 departthe area.Thisshortterm traftic w as indicative ofstreetleveldrug transactionsbased on the

 totality ofthe investigation and m y training and experience.During this period of surveillance,
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 8 of 11



 A gents also observed the M agnum drop off one ofits passengers at St.M ary's M edical Center

 located at901 45th Street, W estPalm Beach,Florida.

                A t approxim ately 11:28 a.m .,A gents observed BEN Y ARD anive in the parking

 lotofSkllizAreadelocated at1252 Palm Beach LakesBoulevard,in theCity ofW estPalm Beach.

 A fterm eeting w ith severalotherindividuals in a sim ilar fashion outlined above,BEN YA RD and

 the rem aining unknown m ale passengerofthe D odge M agnum exited the vehicle and entered the

 above establishm ent.

        2l.     A shorttim e later,a black m ale exited Sklliz Arcade and attem pted to enter the

 D odge M agnum .A tthis point,A gents m ade contact thatindividual and also entered the above

 establishm ent.W hile inside,A gentsm ade contactw ith BEN YA R D and attem pted to take him into

 custody.BEN YA RD im m ediately began to resist arrest.A gents used appropriate force to take

 BEN YA RD into custody.

        22.     W hile on scene and subsequentto BEN Y A RD 'Sarrest,Ilocated a clearbaggie and

 $566.00 in United StatesCurrency in hisfrontleh pocket.Theclearbaggiecontained four(4)
 individually packaged bagsofaw hite/pink substance identified asFentanylw eighing 25.5 gram s,

 three(3)individuallypackagedbagsofawhitesubstanceidentitiedascocaineand crack cocaine
 weighing 14.lgrams,one(1)bagandeight(8)capsulesofabrown/whitesubstanceidentifiedas
 heroin weighing 9 grams,one bag containing thirteen (13)round bluepills(marked A215)and
 anotherbagwith 32.5 round whitepills(marked M 522 & 54523).Both wereidentitied through
 the lnternetw ebsiteD rugs.com asOxycodone;a totalw eightof21.5 gram s. Based on m y training

 and experience,the m annerin w hich these drugsw ere packaged,the defendant'spriorsalesto the

 U C,and m y personalobselwations of the defendant on this day, 1 believe that that defendant

 possessed these drugsw ith the intentto distribute them .
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 9 of 11



                                Once into custody, BEN YA RD w as provided m edical attention and w as later

  transported to St.M ary's Hospitalforclearance.Once m edically cleared,BEN Y A RD w as booked

  into the Palm Beach County M ain Jail.

                      24.       As A gents prepared to tow the D odge M agnum ,an inventory of its contents w as

  conducted.During the inventory,A gents located a loaded G lock 19 9m m handgun,bearing serial

  num ber BBFH IZI,in the center console.The above drugsw ere weighed and field tested before

  being placed in PB SO evidence per PBSO policy and procedure.The handgun w as also placed

  into PBSO evidence perpolicy and procedure.

                                                                       CO N CLU SIO N

                      25. Therefore,based on the facts and inform ation setforth in thisaffidavit,Irespectfully

  subm itthatthere is probable cause to believe that on A ugust27,2019,BEN YA RD did com m it

  thecrim inaloffenseofpossession with intentto distributea controlled substance,nam ely am ixture

  orsubstance containing adetectable am ountoffentanyl,also in violation ofTitle 21,U nited States

  Code,Section 841(a)(1).
                                                                         FU RTH E       U   FFIAN T SA ITH N A U G HT.


                                                                                    /
                                                                         CH A R S           l
                                                                         TA SK FOR CE O FFICER
                                                                         U .S.D RU G EN FO RCEM EN T A DM IN ISTR ATIO N



  Sworntt
        l.ân'
            -
            d scribedbyfoe t
                  .
                      .    z
                            his2'x dayofAugust,2019,inWestPalm Beach,Florida.
                                                   .-             ,a
             ru                              xA
                                              .              ..
         z                               *A'e           -* A '
        z                              ze               .
    jLx'
   .<                             .''       .:7,
 of)'                  eo''
                      w , rz...- ff*        z'
                                            ..#
                                              ' ,
                                                .
  THE HO N OR ABLE BRU CE E.REIN H AR T
  UN ITED STA TES M A GISTR ATE JU D GE
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 10 of 11



                          UNITED STATES DISTRICT CO URT
                          SO UTHERN DISTRICT O F FLO RIDA

                                    PENALTY SHEET

  Defendant's Nam e: ANTHONY BENYARD
  Case N o:

  Count#:1

  Possession w i
               th intentto distribute a controlled substance,namelv a m ixture or
  substance containinn a detectable am ountoffentanvl

     Title 21 U.S.C .5 841(a)(1)

  *Max.penalty:upto 20 years ofimprisonment'
                                           ,3yearsto Iife ofsupervised release'
                                                                              ,and $
  1,000,000 fine.
Case 9:19-mj-08362-BER Document 1 Entered on FLSD Docket 08/28/2019 Page 11 of 11




                             UN ITED STA TE S DISTRICT CO U RT
                             SO UTH ERN DISTRICT O F FLO RIDA

                               Case No. 19-8362-8ER


   UN ITED STA TES OF AM ER ICA



   ANTH ONY BENYARD

                    D efendant.



                                  CRIM INAL C O VER SH EET

       D id this m atter originate from a m atter pending in the CentralRegion ofthe United States
       Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                    Yes V No
       D id thism atteroriginate from a m atterpending in theN orthern Region ofthe United States
       Attorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniekM aynard)?                Yes V No


                                              Respectfully subm itted,

                                              A RIAN A FAJARDO ORSHA N
                                              17N 1    STATES ATTORN EY
                                               v
                                               .                      *


                                       BY: /                      g
                                              STEPH N lE EVAN S
                                              A SSISTAN T UN ITED STATES ATTO RN EY
                                              Florida BarN o. 0255180
                                              500 South Australian Avenue,Suite 400
                                              W estPalm Beach,Florida 33401
                                              Tel:       (561)-820-871l
                                              Fax:       (561)805-9846
                                              Email:     Stephanie.D.Evans@ usdoj.gov
